Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Heijman (5,370,410).
Consider Claim 1, Heijman discloses a vehicle comprising: a vehicle body configured to provide with a manned position (6); a vehicle wheel (1); and a motor (C2, L 53); wherein the vehicle body is connected with the vehicle wheel by a shaft (1), the vehicle wheel rotates around the shaft (A60), and the vehicle has only one vehicle wheel.  
Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Barber (4,163,567).
Consider Claim 2, Barber discloses a vehicle comprising: a vehicle body configured to provide with a manned position (20); vehicle wheels (10, 12); and a motor (M); wherein the vehicle body is connected with the vehicle wheels by a shaft (41), the vehicle wheels rotate around the shaft, and the vehicle has only two coaxial vehicle wheels (10, 12).  
Consider Claim 3, Barber discloses all the features of the claimed invention, as described above, and further discloses wherein the vehicle wheels comprise a bull wheel (10, 12) and a trolley (14), and the vehicle adopts the bull wheel transmission structure.  
Consider Claim 6, Barber discloses all the features of the claimed invention, as described above, and further discloses wherein the bull wheel (10, 12) and the motor (M) form a single wheeled vehicle.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 5 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barber (4,163,567) in view of Groeger (4,011,919).
Consider Claim 4, Barber discloses all the features of the claimed invention, as described above, but does not disclose wherein the bull wheel transmission structure means the bull wheel (A54) is functioned as a rotor and the trolley (A63) is functioned as a stator.  
Groeger discloses wherein the bull wheel transmission structure means the bull wheel (26) is functioned as a rotor and the trolley (42) is functioned as a stator (C5, L 66 - C6, L 27).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Barber by providing the bull wheel transmission structure as claimed in order to provide a more economical vehicle.
Consider Claim 5, Barber discloses all the features of the claimed invention, as described above, but does not disclose wherein a top side of the trolley is provided with a magnetized region. 
Groeger discloses wherein a top side of the trolley (42) is provided with a magnetized region (40). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Barber by providing a magnetized region as claimed in order to provide a more economical vehicle.
 Consider Claim 7, Barber discloses all the features of the claimed invention, as described above, but does not disclose wherein the motor is a wheel motor, and the wheel and the motor are connected to form the wheel motor.
Groeger discloses wherein the motor is a wheel motor (C5, L 66 - C6, L 27), and the wheel (26) and the motor (36, 40) are connected to form the wheel motor.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Barber by providing a wheel motor as claimed in order to provide a more economical vehicle.
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barber (4,163,567) in view of Gehring (3,338,593).
Consider Claim 8, Barber discloses all the features of the claimed invention, as described above, but does not disclose wherein the vehicle body comprises an anchor 
Gehring discloses wherein the vehicle body (10) comprises an anchor plate (32) being configured to position the vehicle during a parking condition, and to brake the vehicle body from being movable.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Barber by further comprising an anchor plate as claimed in order to provide increased control over the vehicle.
Claims 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barber (4,163,567) in view of Groff (3,820,617).
Consider Claim 9, Barber discloses all the features of the claimed invention, as described above, but does not disclose wherein each vehicle wheel comprising: comprises a steel rim and an outer tire assembled on the steel rim, wherein and an outer circumferential surface of the outer tire is straight in an axial direction.
Groff discloses wherein each vehicle wheel comprising: comprises a steel rim and an outer tire assembled on the steel rim (55), wherein and an outer circumferential surface of the outer tire (33) is straight in an axial direction (See Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Barber by providing a steel rim and tire as claimed in order to increase the strength of the vehicle.  
Consider Claim 10, Barber, as modified, discloses all the features of the claimed invention, as described above, but does not disclose wherein a diameter of the steel rim is shorter than that of the outer tire from 1 cm to 10 cm, however, It would have been an obvious matter of design choice to provide wherein a diameter of the steel rim is shorter 
Consider Claim 11, Barber, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein a cross section of the outer tire is squarely shaped (Groff, 33, See Fig. 3), or a height of a side edge of the outer tire is ranged between 0.5 and 5 cm, or the steel rim is formed by a pair of clamping boards (23), or the steel rim is formed by a pair of clamping boards (23) and connected by screws-bolts, or the outer tire is assembled in a slot defined in two clamping boards (23), or a stuffing material is filled in an inner cavity of the vehicle wheel, and the stuffing material is selected from a group of consisting of cream material, jelly material and colloid material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618